DETAILED ACTION
Allowable Subject Matter
Claims 1-24  are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites,  inter alia, a mammal override interface : and a power management circuit operatively coupled to the wireless charging coil and the  rechargeable lithium battery,
wherein the power management circuit is configured to output the charging current from
the rechargeable lithium battery to the portable electronic device via the USB port or the starting
current from the rechargeable lithium battery to the vehicle via the DC port, and wherein the power management circuit is configured to  output the starting current to the vehicle via the DC port upon actuation of the manual override interface.  The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
         Claim 2 recites, inter alia, a manual override interface: and a power management circuit operatively coupled to the wireless charging coil and the rechargeable lithium battery, wherein the power management circuit is configured to output the charging current from the rechargeable lithium battery to the portable electronic device via the USB port or the starting current from the rechargeable lithium battery to the vehicle via the DC port, and wherein the power management circuit is configured to output the starting current to the vehicle via the DC output ports upon actuation of the manual override interface. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
        Claim 10 recites, inter alia, a display device positioned on the housing and configured to display a status of the portable power pack; a wireless charging coil positioned in or on the housing and configured to transfer power wirelessly with an external device; one or more direct current (DC) output ports; a. manual override interface: and a power management circuit operatively coupled to the wireless charging coil and the rechargeable lithium battery, wherein the power management circuit is configured to output DC  power from the rechargeable lithium battery via the one or more DC output ports, and wherein the power management circuit is configured to output the starting current to the vehicle via the DC output ports upon actuation of the manual override interface.  The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
       Claim 23 recites, inter alia, starting current to jump start the vehicle, wherein said rechargeable lithium battery is rated at least 3,000 mAh and the starting current is at least 200 cranking amperes; a wireless charging coil positioned in or on the housing and configured to transfer power wirelessly with an external device in accordance with the Qi wireless power transfer standard; a display device positioned on the housing and configured to display (1) a status of the wireless charging coil and of the USB port, and (2) a state of charge of the rechargeable lithium battery; a processor positioned within the housing and operatively coupled to the USB port, the rechargeable lithium battery, the wireless charging coil, and the display device via a display driver, wherein the processor is configured to control (1) power transfer to or from the rechargeable lithium battery via the wireless charging coil and the USB port, and (2) operation of the display device; one or more sensors configured to detect whether (1) the external battery is connected across the pair of battery cables, and (2) a reverse polarity condition of the external battery exists; 7Docket No.: 29119US05 Application No.: 17/000,511 Amendment and Response to Office Action a power management circuit operatively coupled to the one or more sensors configured to output the starting current to the vehicle upon satisfying one of more conditions, wherein the one or more conditions include that the external battery is connected across the pair of battery cables and that the reverse polarity condition does not exist. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859